DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 1-13 are drawn to a method (process).
Claims 14-21 are drawn to a system (machine).
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter.

Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract idea of a mental process and/or certain methods of organizing human activity.

Let us begin by considering the requirements of each independent claim: 
Thus, let us take Claim 9 as exemplary: 

periodically generating a plurality of queries during an athletic contest, wherein each query of the plurality of queries is based on a real-time status of the athletic contest and assigned a user-specific sorting rank (mental process: a person, in their mind, can create questions related to a sports game such as “who will score the next touchdown?”, and ranking such questions can also be done mentally); and
displaying a set of the plurality of queries to a set of users via a graphic user interface on a one-at-a-time basis and ordered for each of the set of users according to the user-specific sorting rank, wherein the set of users are enabled to engage with a respective active query of the set of the plurality of queries and cycle to a respective next query (certain methods of organizing human activity: a person managing the game can write down questions on paper to show various players one at a time in sequential order); and
inserting a query engagement bonus between a first query of the set of the plurality of queries and a second query of the set of the plurality of queries, the query engagement bonus causing a first game action to occur with respect to the second query, the first game action being one of multiple potential game actions associated with query engagement bonuses (certain methods of organizing human activity: a person managing the game can assign extra points to any question or questions according to the rules of the game); and
identifying an increase in engagement across the set of users with the second query after application of the first game action (mental process: a person, in their mind, can observe that players are more engaged or active during game play).

Under broadest reasonable interpretation, independent claims 1, 9, and 14 cover the performance of the limitations in the mind or managing interactions between people, aside from the reference to a generic computer or computer components (e.g. graphic user interface, backend application server, memory, mobile device, network interface).


Step 2B: 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concept, i.e. significantly more. Independent claims 1, 9, and 14 do not include additional elements, when considered individually and in combination, that amount to significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the graphic user interface, backend application server, memory, mobile device, and network interface are recited at a high level of generality (i.e. as generic devices performing generic computer functions like communicating, displaying, and instructing) and simply amount to mere tools to execute the 
gather[ing] data (i.e. data from a real-time athletic contest) is well understood, routine, and conventional [MPEP 2106.05(d)3]
display[ing] data (i.e. displaying data related to queries) is well understood, routine, and conventional [MPEP 2106.05(d)5]
the combination of these additional elements is also well-known, routine, and conventional: gather[ing] data, display[ing] data [MPEP 2106.05(d) and MPEP 2106.07(a)6]

The combination of additional elements adds nothing that is not already present when considered separately. Therefore, the claims recite an abstract idea without significantly more.

Dependent claims
Claims 2-8, 10-13, and 15-21 inherit the same abstract idea as claim 1.
Claims 2-8, 10-13, and 15-21 recite similar additional identifying, modifying, adjusting, bonusing, and ranking limitations that, under their BRI, fall within the mental process/certain methods of organizing human activity grouping(s) of abstract ideas and/or are additional elements that are generically recited, and do not add any meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and merely using a computer/device as a tool to perform an abstract idea and do not amount to anything more than what is well-understood, routine and conventional, as would flow naturally from the similar recitations discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        11/4/2021